Citation Nr: 1145311	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  05-31 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease with low back pain, currently evaluated as 40 percent disabling. 

2.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint disease, right shoulder, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased rating for degenerative joint disease, cervical spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to November 1975, and from October 1985 to August 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 and August 2005 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2009, the Board remanded the Veteran's claims.  The agency of original jurisdiction (AOJ) continued the previous denial of the claims in an August 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The issues of entitlement to increased disability ratings for degenerative joint disease of the right shoulder and cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's service-connected low back disability is manifested by pain, flare-ups, and limitation of motion; unfavorable ankylosis of the thoracolumbar spine is not shown.

2.  The evidence does not show that the Veteran experiences incapacitating episodes requiring bed rest prescribed by a physician and treated by a physician due to his low back disability.
3.  The Veteran's service-connected hypertension is manifested by diastolic blood pressure readings which are predominantly below 110 and systolic blood pressure readings which are predominantly below 200.

4.  The evidence does not show that the Veteran's service-connected hypertension and low back disabilities are so exceptional or unusual that referral for extraschedular consideration by a designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for the Veteran's service-connected degenerative joint disease of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5237, 5243 (2011).

2.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

3.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for his service-connected low back and hypertension disabilities.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.



Stegall concerns

As alluded to above, in June 2009, the Board remanded these claim and ordered the AOJ to provide proper notice to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA), issue a statement of the case (SOC) for the Veteran's hypertension claim, and schedule a VA examination for the Veteran's low back disability and associate a report of the VA examination with his claims folder.  The AOJ was then to readjudicate the Veteran's low back disability claim.  

Pursuant to the Board's remand instructions, the Veteran was provided appropriate VCAA notice.  This will be discussed in greater detail below.  Additionally, a SOC was issued to the Veteran in March 2011 with respect to his hypertension claim.  Further, the Veteran was afforded a VA examination for his low back disability in April 2011, and a report of the examination was associated with his claims folder.  The AOJ readjudicated the Veteran's low back disability claim in the August 2011 SSOC.    

Accordingly, the Board's remand instructions have been complied with respect to these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.
Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by letters mailed in October 2003, October 2004, and January 2010, and notice with respect to the effective-date element of the claim, by a letter mailed in March 2006.  Although the January 2010 VCAA letter as well as the March 2006 letter pertaining to the effective-date element of the claim were provided after the initial adjudication of the claims, the Board finds that the Veteran has not been prejudiced by the timing of these letters.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims in the March 2011 SOC and August 2011 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, and postservice VA treatment records.  
The Veteran was afforded VA examinations in September 2009 and April 2011.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's low back and hypertension disabilities under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  In his September 2005 and April 2011 substantive appeals [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to a disability rating in excess of 40 percent for service-connected low back disability and entitlement to a disability rating in excess of 10 percent for service-connected hypertension.

Higher evaluation for low back disability

Pertinent legal criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2011).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2011); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2011).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected low back disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5237 [arthritis; lumbosacral strain].  See 38 C.F.R. § 4.71a (2011) [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].  

The evidence of record indicates that the Veteran has been diagnosed with lumbar spine degenerative disc disease.  See, e.g., the April 2011 VA examination report.  Based on reported symptomatology, and consistent with Diagnostic Code 5243, the Board will rate the Veteran under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome.   

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply.

A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and prescribed by a physician and treatment by a physician.

Schedular rating

The Veteran's low back disability is currently evaluated 40 percent disabling.  To warrant a 50 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran must show unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

The Veteran was afforded a VA examination in April 2004.  He complained of low back pain and muscle spasms.  Upon physical examination, the VA examiner reported that range of motion testing of the Veteran's lumbar spine showed 45 degrees flexion, 10 degrees extension, 45 degrees left lateral flexion, 40 degrees right lateral flexion, and 60 degrees bilateral rotation.  The Board adds that similar range of motion findings were reported in a subsequent VA examination dated in May 2004.  An X-ray of the lumbar spine showed severe degenerative disc disease with narrowing, sclerosis, marginal osteophytes and vacuum phenomena involving the disc at L4-5 levels with remainder of intervertebral disc spaces and vertebral body heights preserved.  The VA examiner diagnosed the Veteran with degenerative joint disease of the lumbosacral spine and further noted moderate loss of function due to pain and decreased range of motion, range of motion stopped when pain began, and there were no signs of significant degenerative disk disease or radiculopathy.  

The Veteran was afforded an additional VA examination in April 2005.  He continued his complaints of low back pain which was exacerbated when getting in and out of a car as well as being in confined spaces and any physical activity.  He further noted that he had decreased stamina during heavy chores and yard work.  The Veteran also reported flare-ups which occurred two to three times a week that would last up to several days in duration and required use of a cane for ambulation.  He used medication for treatment.   

Upon physical examination, the VA examiner noted range of motion testing of the Veteran's lumbar spine revealed forward flexion to 40 degrees which was limited by pain, extension to 30 degrees, and lateral flexion bilaterally to 20 degrees.  X-ray of the Veteran's lumbar spine showed an impression of discogenic degenerative disease at L4-5; subchondral sclerosis, osteophyte formation loss of disc height; and no evidence of fractures of the lumbar spine, spondylolisthesis, or abnormal translation of flexion extension views.  The VA examiner diagnosed the Veteran with lumbar spine disease with moderate impairment.  

The Veteran was provided with a VA examination in April 2011.  He complained of daily moderately severe low back pain with stiffness which was aggravated by raking leaves, mowing his lawn, as well as walking and driving and was alleviated by medication and hot baths.  He also noted flare-ups which occurred 75 percent of the time, use of a brace with outside physical activity, standing limitation of 30 to 45 minutes, and walking limitation of 300 feet.  The Veteran indicated that the low back disability has moderate effects on daily activities including chores and moderate effects on exercise.  

Upon physical examination, the VA examiner reported no abnormalities of spinal muscle, such as guarding, spasm, weakness, or tenderness as well as no fracture of one or more vertebral bodies.  Crucially, the examiner reported no evidence of thoracolumbar spine ankylosis.  Range of motion testing of the Veteran's lumbar spine showed flexion to 80 degrees, extension to 15 degrees and left and right lateral flexion and rotation to 15 degrees.  The VA examiner noted objective evidence of pain on active motion and on repetitive motion.  However, he indicated that there was no additional limitation after three repetitions of range of motion.  An X-ray of the Veteran's lumbar spine showed discogenic degenerative changes at L4-5 with subchondral sclerosis, osteophyte formation and fairly severe disc space narrowing; mild discogenic degenerative change at L3-4; remainder of intervertebral disc spaces and vertebral body heights preserved; no malalignment/spondylolisthesis evident; and unremarkable sacroiliac joints.  The examiner diagnosed the Veteran with lumbar spine degenerative disc disease.   

The Board adds that VA treatment records dated from July 2003 to March 2011 document the Veteran's continued complaints of chronic low back pain, use of medication for treatment, and impairment on daily activities.     

The Board record reflects that the Veteran has complained of low back pain throughout the course of this appeal.  However, as discussed above, to warrant a 50 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine.  

Review of the evidence of record reveals that the Veteran's lumbar spine symptomatology does not approach a 50 percent disability rating.  With respect to unfavorable ankylosis of the entire thoracolumbar spine, the objective medical evidence of record is pertinently absent any indication that ankylosis exists.  "Ankylosis" is immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th Ed. 1987)].  Neither the medical or lay evidence of record suggests that the Veteran's lumbar spine is immobile.  On the contrary, the record shows that the Veteran has maintained motion, albeit limited motion, throughout the course of the appeal.  As such, a 50 percent disability rating of the Veteran's low back is not warranted.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2011).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of significant pain and functional loss as a result of his low back disability, notably his difficulty in walking and driving long distances as well as the effects of the low back disability on performing chores and exercising.  Further, he reported that he experiences pain and reports flare-ups as a result of his low back disability.  

However, the Board places greater probative value on the objective clinical findings which do not support an increased disability rating.  In this regard, the competent and probative evidence of record does not indicate significant functional loss attributed to the Veteran's low back complaints which results in unfavorable ankylosis of the thoracolumbar spine.  In particular, the April 2004, April 2005, and April 2011 VA examination reports indicate that the Veteran's lumbar spine is mobile.  Notably, the April 2011 VA examiner specifically reported that the Veteran did not evidence thoracolumbar ankylosis.    

No competent medical opinions contradictory to that of the April 2004, April 2005, and April 2011 VA examiners are of record.  The Board is unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. § 4.40 and 4.45.  Simply put, the evidence does not show unfavorable ankylosis of the entire thoracolumbar spine.  Accordingly, the current 40 percent rating adequately compensates the Veteran for any functional impairment attributable to his low back disability.  See 38 C.F.R. §§ 4.41, 4.10 (2011).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2011); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994) [holding that under former Diagnostic Code 5293 a separate rating for neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder]. 

The Veteran has complained of numbness and weakness in his legs.  See the April 2005 VA examination report; see also a VA treatment record dated in December 2005.  However, the competent and probative evidence of record does not indicate neurological impairment sufficient to warrant a separate disability rating.  Indeed, neurological examinations conducted in conjunction with the April 2004, April 2005, and April 2011 VA examinations as well as the VA treatment records show essentially normal neurological examinations.  Based this record, and although not necessarily disputing that certain neurological symptoms such as numbness and weakness may be present, the Board finds that a separate rating for neurological impairment is not warranted.   

Additionally, although the Veteran complained of diarrhea, indigestion, heartburn, and paresthesias during the April 2011 VA examination, an abdominal/gastrointestinal examination conducted at that time showed essentially normal results.  As such, the Board finds that the competent and probative evidence does not warrant a separate disability rating for bowel or bladder impairment.  

The Board additionally notes that although the Veteran has been diagnosed with degenerative joint disease of the lumbar spine, this disease manifests in back pain based on identified symptomatology.  Accordingly, separately rating the diagnosis would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2011) [the evaluation of the same disability under various diagnoses is to be avoided].

Intervertebral Disc Syndrome Based on Incapacitating Episodes

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months and a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Further, as noted in the schedular criteria, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Veteran has contended that his low back disability causes flare-ups, pain, and interference in daily activities.  However, the medical evidence does not indicate, and the Veteran does not contend, that he has been prescribed bed rest by a physician based on incapacitating episodes totally at least 6 weeks during any 12 month period.  Therefore, the Veteran's service-connected low back disability does not warrant an increased disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any time during the course of this appeal.

Hart consideration

In Hart, supra, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  
In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no evidence to support a finding that the Veteran's low back disability was more or less severe during the appeal period.  Specifically, as discussed above, the April 2004, April 2005, and April 2011 VA examination reports as well as well as medical treatment records and statements from the Veteran indicate that his low back limitation of motion has remained relatively consistent throughout the period.  As such, there is no basis for awarding the Veteran an increased disability rating for any time from August 2002 to the present. 

Higher evaluation for hypertension

The law and regulations pertaining generally to disability ratings have been set forth above and will not be repeated here.

The Veteran's service-connected hypertension disability is rated under Diagnostic Code 7101 [hypertensive vascular disease].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7101 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (hypertension).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7101.

Under Diagnostic Code 7101, a 60 percent rating is warranted for diastolic pressure predominantly 130 or more; a 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more; a 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more; and a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

The Veteran's service-connected hypertension is currently assigned a 10 percent disability rating under Diagnostic Code 7101.

As explained above, to obtain a 20 percent disability rating, medical evidence must demonstrate diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  

The medical evidence of record demonstrates numerous blood pressure readings during the pendency of the Veteran's claim, all of which fall well short of the measurements required for a 20 percent rating.  Specifically, the Veteran's service- connected hypertension was manifested by recent blood pressure readings of 142/85 mm/Hg, 160/94 mm/Hg, and 159/93 mm/Hg in April 2011; 137/90 mm/Hg in March 2011; 130/77 mm/Hg in December 2010; 118/75 mm/Hg in November 2010; 125/75 mm/Hg, 140/90 mm/Hg, and 168/101 mm/Hg in October 2010; 166/105 mm/Hg, 160/105 mm/Hg, and 163/108 mm/Hg in September 2009; 130/94 mm/Hg in August 2009; 130/88 mm/Hg in March 2009; 114/76 mm/Hg and 128/79 mm/Hg in January 2007; 135/78 mm/Hg in November 2006; 132/80 mm/Hg in October 2006; 135/89 mm/Hg in July 2006; 114/74 mm/Hg in April 2006; 152/88 mm/Hg and 140/80 mm/Hg in December 2005; 136/70 mm/Hg in December 2004; and 142/74 mm/Hg in July 2004.    

The Veteran's medical treatment records show that he uses medication to control his hypertension.  However, the medical evidence of record does not show diastolic readings in excess of 110 or systolic readings in excess of 200.  Accordingly, the evidence of record does not demonstrate that the schedular criteria for an award of a 20 percent disability rating have been met.

In Hart, supra, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  
In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no evidence to support a finding that the Veteran's hypertension was more or less severe during the appeal period.  Specifically, as discussed above, the September 2009 and April 2011 VA examination reports, as well as VA treatment records, indicate that the Veteran's hypertension has remained relatively consistent throughout the period.  As such, there is no basis for awarding the Veteran a disability rating other than the currently assigned 10 percent for any time from November 2003 to the present. 

Extraschedular Consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected low back and hypertension disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2011).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran is currently unemployed, and previously worked as a supervisor of metal fabrication.  See the April 2011 VA examination report.  Pertinently, the Veteran reported to the April 2011 VA examiner that his hypertension caused no effects on employment.  He also indicated that his low back disability causes problems with lifting and carrying objects.  However, the VA examiner reported that the Veteran's back condition prevents heavy physical but not sedentary work.  In any event, the Board notes that it has no reason to doubt that the Veteran's disabilities adversely impact his employability; however, this is specifically contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  
 
In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The evidence of record is absent any indication of hospitalization for the service-connected low back and hypertension disabilities during the period under consideration.  

Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Rice Consideration

In denying the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show that the Veteran's low back and hypertension disabilities prevent him from obtaining any form of substantial and gainful employment.  As noted above, the April 2011 VA examiner reported that the Veteran's back condition prevents heavy physical but not sedentary work.  Moreover, the Veteran reported to the April 2011 VA examiner that his hypertension caused no effects on employment.  Further, an August 2011 rating decision denied the Veteran's claim for TDIU. As evidenced by the claims folder, the Veteran has not expressed disagreement with the August 2011 rating decision.  Accordingly, the issue of TDIU is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].
  

ORDER

Entitlement to a disability rating for degenerative joint disease with low back pain in excess of 40 percent is denied. 

Entitlement to a disability rating in excess of 10 percent for hypertension is denied.


REMAND

Higher evaluation of right shoulder and cervical spine disabilities

The Board remanded the Veteran's claims of entitlement to increased disability ratings for his service-connected right shoulder and cervical spine disabilities in June 2009 for either the RO or AMC to obtain a VA examination in order to determine the current severity of the disabilities.  The RO or AMC was then to readjudicate the Veteran's claims.  

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claims.  The Board notes that the Veteran was afforded a VA examination for his right shoulder and cervical spine disabilities in April 2011.  Pertinently, the Veteran complained of pain with movement of the right shoulder and cervical spine as well as flare-ups.  Upon examination of the Veteran's right shoulder and cervical spine, the VA examiner reported objective evidence of pain on active range of motion.  Range of motion testing of the cervical spine revealed flexion and extension to 35 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 60 degrees.  Range of motion testing of the right shoulder revealed flexion and abduction to 170 degrees and internal and external rotation to 90 degrees.  Although the examiner reported objective evidence of pain following repetitive motion of the cervical spine and right shoulder, he reported no additional limitations after three repetitions of range of motion.  He diagnosed the Veteran with cervical spine degenerative disc disease and recurrent right shoulder subluxation.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Crucially, the VA examiner did not clearly account for the pain that the Veteran experienced when he performed the range of motion tests of his cervical spine and right shoulder.  The Veteran has contended throughout his appeal that he has had pain in his right shoulder and neck which is constant and impairs his daily activities.  Importantly, the VA examiner did not indicate at what point during movement of either the Veteran's right shoulder or cervical spine range of motion testing that he experienced pain.  The United States Court of Appeals for Veterans Claims (the Court) has long noted that functional loss due to pain can also limit range of motion.  See 38 C.F.R. § 4.40 (2011); Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011); Johnston v. Brown, 10 Vet. App. 80 (1997); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); see also 38 C.F.R. §§ 4.45, 4.59 (2011).  As such, a rating for a right shoulder and cervical spine disability should be determined by functional impairment, i.e., the point that motion is limited by pain during range of motion testing.  

Accordingly, the Board finds that another examination is needed that adequately portrays the degree of impairment the Veteran experiences pain on account of his right shoulder and cervical spine degenerative joint disease, including due to painful motion and on repeated use.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA examination for his service-connected right shoulder and cervical spine degenerative joint disease.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected right shoulder and cervical spine degenerative joint disease as well as any orthopedic manifestations.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain.  

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the right shoulder and cervical spine disabilities that develop on use.  

Based on current examination of the Veteran as well as review of the evidence of record to include postservice treatment reports and prior physical examinations of the Veteran, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


